DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Applicant’s cancellations of claims 1-20 and submission of new claims 21-40, in “Claims - 11/24/2020” (version 2 of 2), is acknowledged. 
This office action considers claims 21-40 are pending for prosecution, and are presented for examination on their merits.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Regarding claim 1, The instant claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Multiple occurrence of “the gate fill pattern” in “wherein the gate fill pattern includes a first insulating material, and wherein the buffer liner is formed of a second insulating material having a dielectric constant that is lower than a dielectric constant of the first insulating material of the gate fill pattern" (lines 25-28)”). However, there is no support in the specification and drawings for this feature. Without identifying the gate fill pattern the properties claimed specifically “a second insulating material having a dielectric constant that is lower than a dielectric constant of the first insulating material of the gate fill pattern” is vague and uncertain to cause one of ordinary skill in the art to reasonably be able to assume that applicant had possession of the invention as claimed a second insulating material having a dielectric constant that is lower than a dielectric constant of the first insulating material of the gate fill pattern. MPEP 2163.01.
Claims 22-31 are rejected because they inherit the above issue from their linking claim(s).
Claims 21-40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 21, the instant claim recites limitation “wherein the gate fill pattern includes a first insulating material, and wherein the buffer liner is formed of a second insulating material having a dielectric constant that is lower than a dielectric constant of the first insulating material of the gate fill pattern" (lines 25-28). Appropriate clarification and/or correction are/is required. Moreover, Specs and drawing do not cover the gate fill pattern, and   without identifying the gate fill pattern the properties claimed specifically “a second insulating material having a dielectric constant that is lower than a dielectric constant of the first insulating material of the gate fill pattern” is vague and uncertain rendering the claim indefinite. 
Claims 22-31 are rejected because they inherit the above issue from their linking claim(s).
Regarding claim 32, the instant claim recites “wherein the gate separation region includes a first insulating portion and a second insulating portion, wherein the first insulating portion surrounds an upper end, a lower end, and side surfaces of the second insulating portion, and wherein the first insulating portion having a dielectric constant that is higher than a dielectric constant of the second insulating portion." (claim 31, lines 20-25). If the claim 32 is reconstructed in light of the (Fig 3) the mapping can be as “wherein the gate separation region (40)  includes a first insulating portion (46) and a second insulating portion (52), wherein the first insulating portion (46) surrounds an upper end, a lower end, and side surfaces of the second insulating portion (52). However, this reconstruction fails the property “wherein the first insulating portion (46) having a dielectric constant that is higher than a dielectric constant of the second insulating portion (52). On the other hand, if the first insulating portion (52) and a second insulating portion (46), then it fails the geometric properties wherein the first insulating portion surrounds an upper end, a lower end, and side surfaces of the second insulating portion. Based on this conflicting geometrical layout and material properties the claim become indianite. Appropriate clarification and/or correction are/is required.
Claims 32-40 are rejected because they inherit the above issue from their linking claim(s).
As there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claim 21 and 32, cited in section I and II above, it would not be proper for the examiner to reject such a claim on the basis of prior art. See MPEP § 706 and MPEP § 2173.II (second) wherein In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Park; Yong-hee et al. (US 20160079354 A1) discloses a semiconductor device, (100; Fig 1C; [0070]) comprising (Figs 1A-1D, 13A-13C): a first active region (ACT at left) and a second active region (ACT at right) on a semiconductor substrate (110) and spaced apart from each other;  an isolation region (112A, 112B; Fig 1C; [0074]) on the semiconductor substrate, the isolation region including a region between the first active region and the second active region; a first gate structure (GL1 @ Left}; [0075. 0081-0082]) overlapping the first active region and the isolation region; a second gate structure (GL1 @  Right}; [0075. 0081-0082]) overlapping the second active region and the isolation region; and a gate separation region (GR; Fig 1A; [0075, 0080+, 0117]) between the first gate structure and the second gate structure, wherein the first gate structure includes a first gate dielectric layer (118; [0075])  and a first gate electrode (GL @ left) on the first gate dielectric layer, wherein the second gate structure (GL1 @  Right}) includes a second gate dielectric layer and a second gate electrode on the second gate dielectric layer, wherein each of the first and second gate structures has a line shape or bar shape in a first direction, wherein the first gate electrode and the second gate electrode are spaced apart from each other in the first direction, wherein the first gate structure , the gate separation region and the second gate structure are sequentially arranged in the first direction, wherein the gate separation region (GR) includes a gap fill pattern GL2/{D124,D126}; Fig 1D; [0082]; Fig 13A-13C; [0171] )  and a buffer liner (118; Fig 1D, [0096])  on side surfaces of the gap fill pattern, wherein the buffer liner (118) includes a first buffer portion between the first gate electrode (69a) and the gap fill pattern , and a second buffer portion between the second gate electrode and the gap fill pattern.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        June 29, 2022